 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     JAMES SHAYLER,                                Case No.: 2:19-cv-05325-RGK-RAO
13
                         Plaintiff,                Hon. R. Gary Klausner
14
                                                   [PROPOSED] ORDER FOR DISMISSAL
15         vs.                                     WITHOUT PREJUDICE

16   WILLIE M. FARROW, Trustee of the
     Willie M. Farrow Revocable Trust;             Action Filed: June 18, 2019
17   Corporate Pointe Escrow of California, Inc.   Trial Date: Not on Calendar
     and Does 1-10,
18
                         Defendants.
19

20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before it, and being

 2   fully advised finds as follows:

 3          IT IS ORDERED THAT:

 4          Plaintiff James Shayler’s (“Plaintiff”) entire action is dismissed without prejudice, including all

 5   claims stated against Willie M. Farrow, Trustee of the Willie M. Farrow Revocable Trust and Corporate

 6   Pointe Escrow of California, Inc. (“Defendants”).

 7
     Dated: March 16, 2020
 8                                                               Hon. R. Gary Klausner
                                                                 Judge, United States Court
 9                                                               Central District of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
